Title: From Alexander Hamilton to John McClallen, 17 June 1799
From: Hamilton, Alexander
To: McClallen, John


          
            Sir,
            New York June 17. 1799
          
          The Secy of War informs me that he has ordered materials for Cloathing to be sent to Col. Stevens, but that, as was done in the case of Capt. Bruff, no more than the contract price can be allowed for making them up which will be paid to you by the Purveyor of supplies. You will govern yourself accordingly.
          With consideratn—I am Sir Yr Obed S—
           Capt McClellan 
        